Name: Commission Regulation (EU) 2017/712 of 20 April 2017 establishing the reference year and the programme of the statistical data and metadata for population and housing censuses provided for by Regulation (EC) No 763/2008 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: communications;  construction and town planning;  information technology and data processing;  economic analysis;  demography and population
 Date Published: nan

 21.4.2017 EN Official Journal of the European Union L 105/1 COMMISSION REGULATION (EU) 2017/712 of 20 April 2017 establishing the reference year and the programme of the statistical data and metadata for population and housing censuses provided for by Regulation (EC) No 763/2008 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 763/2008 of the European Parliament and the Council of 9 July 2008 on population and housing censuses (1), and in particular Article 5(1) and (3) thereof, Whereas: (1) Pursuant to Article 5(1) of Regulation (EC) No 763/2008, the Commission should define a reference year. The reference date selected by each Member State for the population and housing censuses data to be transmitted to the Commission should fall in that year. (2) Pursuant to Article 5(3) of Regulation (EC) No 763/2008, the Commission should adopt a programme of the statistical data and of the metadata for the population and housing censuses to be transmitted to the Commission. (3) In order to ensure data from the population and housing censuses conducted in the Member States are comparable, and to allow reliable Union-wide overviews to be drawn up, this programme should be the same in all Member States. (4) In particular, it is necessary to define the content, format and structure of hypercubes which should be the same in all Member States, the special cell values and flags that the Member States can use in these hypercubes as well as the metadata on the topics. (5) Commission Implementing Regulation (EU) 2017/543 (2) lays down the technical specifications for the census topics and their breakdowns to be applied to the data to be sent to the Commission for the reference year 2021. (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes the programme of statistical data and the metadata for the population and housing censuses to be transmitted to the Commission (Eurostat) for the reference year 2021. Article 2 Definitions The definitions laid down in Regulation (EC) No 763/2008 and the specifications set out in the Annex to Commission Implementing Regulation (EU) 2017/543 shall apply. The following definitions shall also apply for the purpose of this Regulation: (1) total population of a well-defined geographical area means all persons whose usual residence, as defined in Article 2(d) of Regulation (EC) No 763/2008, is located in that geographical area; (2) hypercube means a multidimensional cross tabulation of breakdowns which contains a cell value for the measurement of each category of each breakdown cross-tabulated by each category of any other breakdown used in that hypercube; (3) cell value means the information provided in a hypercube cell. A cell value can be either a numerical cell value or a special cell value; (4) numerical cell value means a numerical value that is transmitted in a cell in order to provide the statistical information on the observation for that cell; (5) confidential cell value means a numerical cell value which in order to protect the statistical confidentiality of the data must not be divulged, according to the Member States' protective measures against disclosure of statistical data; (6) non-confidential cell value means a numerical cell value which is not a confidential cell value; (7) unreliable cell value means a numerical cell value which is unreliable according to the Member States' quality control; (8) special cell value means a symbol that is transmitted in a hypercube cell instead of a numerical cell value; (9) flag means a code that can accompany a particular cell value to describe a specific characteristic of that cell value. Article 3 Reference date Each Member State shall determine a reference date falling in 2021 for the population and housing census data to be transmitted to the Commission (Eurostat). Member States shall inform the Commission (Eurostat) by 31 December 2019 of the reference date selected. Article 4 Programme of the statistical data 1. The programme of the statistical data to be transmitted to the Commission (Eurostat) for the reference year 2021 shall consist of the hypercubes listed in Annex I. 2. Member States shall provide the special cell value not applicable only in the following cases: (a) when a cell refers to the category not applicable of at least one breakdown; or (b) when a cell describes an observation that does not exist in the Member State. 3. Member States shall replace any confidential cell value by the special cell value not available. 4. At the request of a Member State the Commission (Eurostat) shall refrain from making public any unreliable cell value provided by that Member State. Article 5 Metadata on the cell values 1. Where applicable, Member States shall add the following flags to a hypercube cell: (a) confidential; (b) unreliable; (c) revised after first data transmission; (d) see information attached. 2. Each cell whose confidential cell value has been replaced by the special value not available shall be marked with the flag confidential. 3. Each cell whose numerical cell value is unreliable shall be marked with the flag unreliable. 4. For each cell accompanied by at least one of the flags unreliable, revised after first data transmission or see information attached an explanatory text shall be provided. Article 6 Metadata on the topics Member States shall provide the Commission (Eurostat) with the metadata on the topics as laid out in Annex II. Article 7 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 218, 13.8.2008, p. 14. (2) Commission Implementing Regulation (EU) 2017/543 of 22 March 2017 laying down rules for the application of Regulation (EC) No 763/2008 of the European Parliament and of the Council on population and housing censuses as regards the technical specifications of the topics and of their breakdowns (OJ L 78, 23.3.2017, p. 13). ANNEX I Programme of the statistical data (hypercubes) for the reference year 2021 No Total Breakdowns Group 1 Total population GEO.N. SEX. AGE.H. LMS.H. HST.H. FST.H. 1.1 GEO.N. SEX. AGE.H. LMS.H. 1.2 GEO.N. SEX. AGE.H. HST.H. 1.3 GEO.N. SEX. AGE.H. FST.H. 1.4 GEO.N. SEX. LMS.H. HST.H. Group 2 Total population GEO.M. SEX. AGE.M. LMS.L. HST.H. FST.H. HAR. LOC. 2.1 GEO.M. SEX. AGE.L. LMS.L. FST.H. 2.2 GEO.M. SEX. AGE.L. HST.H. HAR. 2.3 GEO.M. SEX. AGE.M. HAR. LOC. Group 3 Total population GEO.H. SEX. AGE.M. HST.M. LMS.L. 3.1 GEO.H. SEX. AGE.M. 3.2 GEO.H. SEX. HST.M. 3.3 GEO.H. SEX. LMS.L. Group 4 Total population GEO.L. SEX. AGE.H. CAS.H. OCC. EDU. 4.1 GEO.L. SEX. AGE.H. CAS.H. 4.2 GEO.L. SEX. AGE.H. OCC. 4.3 GEO.L. SEX. AGE.H. EDU. Group 5 Total population GEO.L. SEX. AGE.M. OCC. IND.L. SIE. EDU. 5.1 GEO.L. SEX. AGE.M. OCC. IND.L. 5.2 GEO.L. SEX. AGE.M. OCC. SIE. 5.3 GEO.L. SEX. AGE.M. OCC. EDU. 5.4 GEO.L. SEX. AGE.L. SIE. EDU. 5.5 GEO.N. SEX. OCC. IND.L. EDU. 5.6 GEO.L. SEX. AGE.M. IND.L. SIE. 5.7 GEO.L. SEX. AGE.L. IND.L. EDU. Group 6 Total population GEO.L. SEX. AGE.M. LPW.N. OCC. IND.L. SIE. EDU. 6.1 GEO.L. SEX. AGE.M. LPW.N. OCC. 6.2 GEO.L. SEX. AGE.M. LPW.N. EDU. 6.3 GEO.L. SEX. LPW.N. IND.L. SIE. Group 7 Total population GEO.N. SEX. AGE.M. LPW.L. IND.L. SIE. 7.1 GEO.N. SEX. AGE.M. LPW.L. IND.L. 7.2 GEO.N. SEX. AGE.M. LPW.L. SIE. Group 8 Total population GEO.H. SEX. COC.L. POB.L. 8.1 GEO.H. SEX. COC.L. 8.2 GEO.H. SEX. POB.L. Group 9 Total population GEO.M. SEX. AGE.M. COC.L. POB.H. YAE.H. 9.1 GEO.N. SEX. AGE.M. COC.L. POB.H. 9.2 GEO.M. SEX. AGE.M. YAE.H. 9.3 GEO.M. SEX. AGE.M. POB.H. 9.4 GEO.M. SEX. POB.H. YAE.H. Group 10 Total population GEO.M. SEX. AGE.M. CAS.L. COC.L. POB.L. YAT. 10.1 GEO.M. SEX. AGE.M. COC.L. YAT. 10.2 GEO.M. SEX. AGE.M. POB.L. YAT. 10.3 GEO.L. SEX. AGE.M. CAS.L. COC.L. YAT. Group 11 Total population GEO.M. SEX. AGE.M. COC.H. YAE.L. 11.1 GEO.M. SEX. AGE.M. COC.H. 11.2 GEO.M. SEX. COC.H. YAE.L. Group 12 Total population GEO.M. SEX. AGE.M. COC.M. POB.M. YAE.L. SIE. ROY. 12.1 GEO.M. SEX. AGE.M. YAE.L. ROY. 12.2 GEO.M. SEX. AGE.M. POB.M. ROY. 12.3 GEO.L. SEX. COC.M. POB.M. ROY. 12.4 GEO.L. SEX. AGE.M. SIE. ROY. Group 13 Total population GEO.M. SEX. AGE.M. COC.M. POB.M. YAE.H. ROY. HAR. 13.1 GEO.L. SEX. POB.M. YAE.H. HAR. 13.2 GEO.M. SEX. AGE.M. ROY. HAR. 13.3 GEO.M. AGE.M. POB.M. HAR. 13.4 GEO.M. AGE.M. COC.M. HAR. 13.5 GEO.L. COC.M. POB.M. YAE.H. Group 14 Total population GEO.L. SEX. AGE.M. CAS.H. COC.L. POB.L. YAE.L. ROY. HAR. 14.1 GEO.L. SEX. AGE.M. CAS.H. COC.L. 14.2 GEO.L. SEX. AGE.M. CAS.H. POB.L. 14.3 GEO.L. SEX. AGE.M. CAS.H. YAE.L. 14.4 GEO.L. SEX. AGE.M. CAS.H. ROY. 14.5 GEO.L. SEX. AGE.L. CAS.L. ROY. HAR. Group 15 Total population GEO.L. SEX. AGE.M. CAS.L. EDU. COC.L. POB.L. YAE.H. 15.1 GEO.L. SEX. AGE.L. CAS.L. EDU. POB.L. 15.2 GEO.L. SEX. CAS.L. EDU. YAE.H. 15.3 GEO.L. SEX. CAS.L. COC.L. YAE.H. 15.4 GEO.L. SEX. AGE.M. CAS.L. COC.L. POB.L. Group 16 Total population GEO.L. SEX. AGE.M. OCC. COC.L. POB.L. YAE.L. ROY. 16.1 GEO.L. SEX. AGE.M. OCC. COC.L. 16.2 GEO.L. SEX. AGE.M. OCC. POB.L. 16.3 GEO.L. SEX. AGE.M. OCC. YAE.L. 16.4 GEO.L. SEX. AGE.M. OCC. ROY. 16.5 GEO.L. SEX. OCC. POB.L. YAE.L. Group 17 Total population GEO.L. SEX. AGE.M. IND.H. COC.L. YAE.L. ROY. 17.1 GEO.L. SEX. AGE.M. IND.H. COC.L. 17.2 GEO.N. SEX. AGE.M. IND.H. YAE.L. 17.3 GEO.L. SEX. AGE.M. IND.H. ROY. Group 18 Total population GEO.L. SEX. IND.H. SIE. EDU. COC.L. POB.L. 18.1 GEO.L. SEX. IND.H. SIE. POB.L. 18.2 GEO.L. SEX. IND.H. EDU. POB.L. 18.3 GEO.L. SEX. IND.L. COC.L. POB.L. Group19 Total population GEO.L. SEX. AGE.M. EDU. POB.L. YAE.H. 19.1 GEO.L. SEX. AGE.M. EDU. POB.L. 19.2 GEO.L. SEX. AGE.M. EDU. YAE.L. 19.3 GEO.L. SEX. EDU. POB.L. YAE.H. Group 20 Total population GEO.L. SEX. AGE.M. LPW.N. COC.L. POB.L. 20.1 GEO.L. SEX. AGE.M. LPW.N. COC.L. 20.2 GEO.L. SEX. AGE.M. LPW.N. POB.L. Group 21 Total population GEO.L. SEX. AGE.M. LMS.L. FST.M. HST.H. CAS.H. EDU. 21.1 GEO.L. SEX. AGE.M. LMS.L. CAS.H. 21.2 GEO.L. SEX. AGE.M. LMS.L. EDU. 21.3 GEO.L. SEX. AGE.M. FST.M. CAS.H. 21.4 GEO.L. SEX. AGE.M. FST.M. EDU. 21.5 GEO.L. SEX. AGE.M. HST.H. CAS.H. Group 22 Total population GEO.L. SEX. AGE.M. HST.H. EDU. SIE. 22.1 GEO.L. SEX. AGE.M. HST.H. EDU. 22.2 GEO.L. SEX. AGE.M. HST.H. SIE. Group 23 Total population GEO.L. SEX. AGE.M. FST.L. HST.L. CAS.L. EDU. 23.1 GEO.N. SEX. AGE.M. HST.L. CAS.L. EDU. 23.2 GEO.L. SEX. AGE.M. FST.L. CAS.L. EDU. Group 24 Total population GEO.L. SEX. AGE.M. LMS.L. FST.L. HST.M. CAS.L. 24.1 GEO.N. SEX. AGE.M. LMS.L. FST.L. CAS.L. 24.2 GEO.L. SEX. AGE.M. LMS.L. HST.M. CAS.L. Group 25 Total population GEO.M. SEX. AGE.M. LMS.L. HST.M. COC.L. POB.L. 25.1 GEO.M. SEX. AGE.M. LMS.L. POB.L. 25.2 GEO.L. SEX. AGE.M. LMS.L. HST.M. COC.L. 25.3 GEO.L. SEX. AGE.M. LMS.L. HST.M. POB.L. Group 26 Total population GEO.M. SEX. AGE.M. FST.L. HST.M. COC.L. POB.L. 26.1 GEO.M. SEX. AGE.M. FST.L. COC.L. 26.2 GEO.M. SEX. AGE.M. HST.M. POB.L. 26.3 GEO.L. SEX. AGE.M. HST.M. COC.L. POB.L. Group 27 Total population GEO.M. SEX. AGE.L. FST.M. HST.M. YAE.L. 27.1 GEO.M. SEX. AGE.L. FST.M. YAE.L. 27.2 GEO.M. SEX. AGE.L. HST.M. YAE.L. Group 28 Total population GEO.L. SEX. AGE.M. FST.M. HST.M. ROY. 28.1 GEO.L. SEX. AGE.M. FST.M. ROY. 28.2 GEO.L. SEX. AGE.M. HST.M. ROY. Group 29 Total population GEO.L. SEX. AGE.M. LMS.L. FST.L. HST.M. CAS.L. POB.L. 29.1 GEO.L. SEX. AGE.M. LMS.L. CAS.L. POB.L. 29.2 GEO.L. SEX. AGE.M. FST.L. CAS.L. POB.L. 29.3 GEO.L. SEX. AGE.M. HST.M. CAS.L. POB.L. Group 30 Total population GEO.L. SEX. AGE.M. LMS.L. FST.L. HST.M. CAS.L. COC.L. 30.1 GEO.L. SEX. AGE.M. LMS.L. CAS.L. COC.L. 30.2 GEO.L. SEX. AGE.M. FST.L. CAS.L. COC.L. 30.3 GEO.L. SEX. AGE.M. HST.M. CAS.L. COC.L. Group 31 Total population GEO.L. SEX. AGE.M. FST.L. HST.M. SIE. EDU. POB.L. 31.1 GEO.L. SEX. AGE.M. HST.M. SIE. POB.L. 31.2 GEO.L. SEX. AGE.M. FST.L. SIE. POB.L. 31.3 GEO.L. SEX. HST.M. EDU. POB.L. Group 32 Total population GEO.L. SEX. AGE.M. FST.L. HST.M. SIE. EDU. COC.L. 32.1 GEO.L. SEX. AGE.M. HST.M. SIE. COC.L. 32.2 GEO.L. SEX. AGE.M. FST.L. SIE. COC.L. 32.3 GEO.L. SEX. HST.M. EDU. COC.L. Group 33 Number of all private households GEO.M. TPH.H. SPH. TSH. 33.1 GEO.M. TPH.H. SPH. TSH. Group 34 Number of all families GEO.M. TFN.H. SFN. 34.1 GEO.M. TFN.H. SFN. Group 35 Number of all private households GEO.H. TPH.L. SPH. 35.1 GEO.H. TPH.L. 35.2 GEO.H. SPH. Group 36 Number of all families GEO.H. TFN.L. SFN. 36.1 GEO.H. TFN.L. 36.2 GEO.H. SFN. Group 37 Number of all conventional dwellings GEO.M. TOB. OCS. POC. 37.1 GEO.M. TOB. OCS. POC. Group 38 Number of all conventional dwellings GEO.H. TOB. OCS. 38.1 GEO.H. TOB. OCS. Group 39 Number of all occupied conventional dwellings GEO.M. TOB. (UFS.or NOR) (DFS.or DRM) OWS. NOC. 39.1 GEO.L. TOB. OWS. NOC. 39.2 GEO.M. TOB. (UFS.or NOR) NOC. 39.3 GEO.M. TOB. (DFS.or DRM) NOC. Group 40 Number of all occupied conventional dwellings GEO.L. WSS. TOI. BAT. TOH. 40.1 GEO.L. WSS. 40.2 GEO.L. TOI. 40.3 GEO.L. BAT. 40.4 GEO.L. TOH. Group 41 Number of all living quarters GEO.H. TLQ. 41.1 GEO.H. TLQ. ANNEX II Metadata on the topics referred to in Article 6 Member States shall transmit to the Commission (Eurostat) textual metadata on the definitions referring to the census topics. For each topic, the metadata shall:  name the data source(s) used to report the statistical data on the topic;  report on the methodology used to estimate data on the topic;  report on the reasons for any unreliability of the data on the topic. In addition, Member States shall provide the following metadata: Place of usual residence The metadata shall explain in which way the definition of usual residence of Article 2(d) of Regulation (EC) No 763/2008 has been applied, in particular to what extent the legal or registered residence has been reported as a substitute for the usual residence according to the 12 months criterion, as well as a clear definition of the concept adopted for the resident population. The metadata shall report if third level students whose term-time address is not the one of their family home have been considered to have their usual residence at their family home. The metadata shall report on any other country-specific application of the rules for the special cases listed in the technical specifications for the topic Place of usual residence in the Annex to Implementing Regulation (EU) 2017/543. Homeless The data on total population shall include all primary homeless persons (persons living in the streets without shelter) and all secondary homeless persons (persons moving frequently between temporary accommodation). The metadata shall report the number of all homeless persons. The numbers of primary homeless persons (persons living in the streets without shelter) and of secondary homeless persons (persons moving frequently between temporary accommodation) shall be shown where this distinction is possible. A description of the methodology and data sources used to produce the data on homeless persons shall be provided. Legal marital status/partnerships The metadata shall report on the relevant legal basis in the Member State concerning opposite-sex and same-sex marriages, the minimum age for marriages, opposite-sex and same-sex registered partnerships, and the possibility to divorce or legally separate. Economic topics The metadata shall report on any country-specific application of the rules listed in the technical specifications for the topic Current activity status in the Annex to Implementing Regulation (EU) 2017/543. The metadata shall report whether the current activity status has been reported on the basis of registers, and, if this is the case, on the relevant definitions used in this register. The metadata shall report on the national minimum age for economic activity in the country, and the relevant legal basis. Where the census in the Member State identifies persons doing more than one job, the metadata shall describe the method used to allocate them to their main job (for example, on the basis of time spent on the job, income received). The metadata shall report on any country-specific application of the rules listed in the technical specifications for the topic Status in employment in the Annex to Implementing Regulation (EU) 2017/543. Where the census in the Member State identifies person who are both, employer and employee, the metadata shall describe the method used to allocate them to one of the two categories. Country/place of birth For censuses for which no or incomplete information is available on the country of birth according to international boundaries existing at the time of the census, the metadata shall inform about the methodology used to allocate persons within the breakdown of the topic Country/place of birth. The metadata shall report if information on the place where the birth took place was used as a substitute for the place of usual residence of the mother at the time of the birth. Country of citizenship In countries where a part of the population are persons who are Recognised Non-Citizens (that is persons who are neither citizens of any country nor stateless and who have some but not all of the rights and duties associated with citizenship), the metadata shall provide relevant information. Place of usual residence one year prior to the census Where the census in the Member State collects information on the topic Previous place of usual residence and date of arrival in the current place, the metadata shall describe any methodology used to report on the place of usual residence one year prior to the census. Household and family topics The metadata shall specify whether the census in the Member State applies the housekeeping or the household-dwelling concept to identify private households. The metadata shall report on the method used to generate households and families. The metadata shall report on the way the relationships between household members are identified (e.g. relationship matrix; relation to reference person). If these data are obtained from administrative registers, it shall be reported whether information on the relationship between household and family members is recorded in and obtained directly from the administrative source(s), or whether this information is based on a statistical model. Type of ownership The metadata shall explain and provide examples of the ownership types under national property laws or customs that have been classified under Dwellings in other types of ownership. Useful floor space and/or number of rooms of housing unit, density standard The metadata shall report on the application of the concept of either useful floor space, or number of rooms as appropriate, and on the definition adopted for the corresponding measurement of the density standard.